Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1002 Filed 06/02/21 Page 1 of 17




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 JAMES WHITE #270943,

              Plaintiff,                             Hon. Paul L. Maloney

 v.                                                  Case No. 1:19-cv-877

 CITY OF GRAND RAPIDS, et al.,

             Defendants.
 _________________________________/

                           REPORT AND RECOMMENDATION

       This matter is before the Court on Defendants’ Motion for Summary Judgment.

 (ECF No. 61).   Pursuant to 28 U.S.C.   636(b)(1)(B), the undersigned recommends that

 Defendants’ motion be granted and this action terminated.1

                                    BACKGROUND

       Plaintiff initiated this action against the City of Grand Rapids and three of its

 police officers: Kenneth Brown, Briana Pierson, and Nathan Mead.      In his amended

 complaint (ECF No. 18) Plaintiff alleges the following.

       On the morning of August 3, 2019, the Grand Rapids Police Department “got a

 911 hang up call” during which a man and woman were heard arguing.      Officers Brown

 and Pierson were dispatched to 756 Richmond St. to investigate.   Upon arriving at this

 location, Pierson “heard a male arguing with someone inside.”      Officers Brown and




 1 Defendants have also moved for oral argument. (ECF No. 69). Because oral
 argument is unnecessary to resolve the present motion, Defendants’ motion for oral
 argument is denied. W.D. MICH. LCIVR 7.3(d).
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1003 Filed 06/02/21 Page 2 of 17




 Pierson then proceeded to the “common area hallway entryway” where they discovered

 Plaintiff asleep on the floor.   The officers woke Plaintiff and asked him “if he lived in

 the building.”   Plaintiff responded that he did not reside in the building but was instead

 “visiting friends.”   Plaintiff attempted to “walk past the officers to get the people in

 apartment 1A,” presumably to establish that he had permission to sleep in the hallway.

 Before Plaintiff could do so, however, he was assaulted and illegally arrested.       Officer

 Mead later arrived at the scene and refused Plaintiff’s request for medical attention.

       Plaintiff was subsequently transported to the Kent County Jail and charged with

 assaulting, resisting, or obstructing a police officer.   Plaintiff alleges that Defendants:

 (1) arrested him without lawful authority; (2) used excessive force; (3) maliciously

 prosecuted him; and (4) denied him medical treatment.          Plaintiff seeks $4,000,000 in

 damages.      Defendants now move for summary judgment.          Plaintiff has responded to

 the motion.

                          SUMMARY JUDGMENT STANDARD

       Summary judgment shall be granted if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.    Fed. R. Civ. P. 56(a).   Whether a fact is “material” depends on “whether

 its resolution might affect the outcome of the case.”     Harden v. Hillman, - - - F.3d - - -,

 2021 WL 1257802 at *4 (6th Cir., Apr. 6, 2021).




                                                2
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1004 Filed 06/02/21 Page 3 of 17




       A party moving for summary judgment can satisfy its burden by demonstrating

 that the non-moving party, “having had sufficient opportunity for discovery, has no

 evidence to support an essential element of his or her case.     Minadeo v. ICI Paints, 398

 F.3d 751, 761 (6th Cir. 2005).   Once the moving party makes this showing, the non-

 moving party must identify specific facts that can be established by admissible evidence,

 which demonstrate a genuine issue for trial.        Amini v. Oberlin College, 440 F.3d 350,

 357 (6th Cir. 2006). The existence of a mere scintilla of evidence in support of the non-

 moving party s position, however, is insufficient.      Daniels v. Woodside, 396 F.3d 730,

 734-35 (6th Cir. 2005).

       While the Court must view the evidence in the light most favorable to the non-

 moving party, that party      must do more than simply show that there is some

 metaphysical doubt as to the material facts.       Amini, 440 F.3d at 357.    The non-moving

 party may not rest upon [his] mere allegations, but must instead present significant

 probative evidence establishing that there is a genuine issue for trial.       Pack v. Damon

 Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).        Likewise, the non-moving party cannot

 merely “recite the incantation, credibility, and have a trial on the hope that a jury may

 disbelieve factually uncontested proof.    Fogerty v. MGM Group Holdings Corp., Inc.,

 379 F.3d 348, 353-54 (6th Cir. 2004).

       Accordingly, summary judgment is appropriate against a party who fails to make

 a showing sufficient to establish the existence of an element essential to that party s

 case, and on which that party will bear the burden of proof at trial.        Daniels, 396 F.3d


                                                3
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1005 Filed 06/02/21 Page 4 of 17




 at 735.    Stated differently, the “ultimate question is whether the evidence presents a

 sufficient factual disagreement to require submission of the case to the jury, or whether

 the evidence is so one-sided that the moving parties should prevail as a matter of law.”

 Harden, 2021 WL 1257802 at *4.

                                        ANALYSIS

 I.     Unlawful Arrest

        Plaintiff was arrested following an encounter with Defendants Brown and

 Pierson.    Plaintiff alleges that Defendants subjected him to unlawful arrest.         The

 incident was captured on Defendants’ body cameras, however, and reveals that

 Defendants are entitled to summary judgment.

        Absent a valid warrant, the seizure of a person is lawful only in certain

 circumstances.     Other than when in the home, an individual can be arrested without a

 warrant if there exists probable cause to believe that the individual has committed or is

 committing a criminal offense.    See, e.g., Graves v. Mahoning County, 821 F.3d 772, 776

 (6th Cir. 2016).    When assessing whether there existed probable cause to support an

 arrest, the Court must consider the totality of the facts and circumstances possessed by

 the arresting officer at the time of the arrest.    See Harris v. Bornhorst, 513 F.3d 503,

 511 (6th Cir. 2008). Probable cause does not require “convincing” evidence, but merely

 evidence “sufficient to lead a reasonable officer to conclude that the arrestee has

 committed or is committing a crime.”     Ibid.     While probable cause “is not a high bar,”

 District of Columbia v. Wesby, 138 S.Ct. 577, 586 (2018), a “mere suspicion of criminality”

 is insufficient.   Bornhorst, 513 F.3d at 511.
                                              4
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1006 Filed 06/02/21 Page 5 of 17




        Where a police officer lacks probable cause, but possesses a “reasonable,

 articulable suspicion that the person has been, is, or is about to be engaged in criminal

 activity,” the officer may briefly detain the person to investigate her suspicion.   United

 States v. Jones, 673 F.3d 497, 501-02 (6th Cir. 2012).    This is generally referred to as a

 Terry stop.   When analyzing the lawfulness of a purported Terry stop, the Court first

 assesses whether the initial detention was proper.       See United States v. See, 574 F.3d

 309, 313 (6th Cir. 2009).    If the initial detention was proper, the Court must then

 consider “whether the degree of intrusion was reasonably related in scope to the situation

 at hand, which is judged by examining the reasonableness of the officials’ conduct given

 their suspicions and surrounding circumstances.”     Ibid.

        To satisfy this latter element, the officer must have “diligently pursued a means

 of investigation that was likely to confirm or dispel their suspicions quickly.”     Foster,

 376 F.3d at 585.     An otherwise permissible Terry stop that “lasts longer than is

 necessary to effectuate the purpose of the stop” constitutes, in the absence of probable

 cause, an unlawful arrest in violation of the Fourth Amendment.         See Center for Bio-

 Ethical Reform, Inc. v. City of Springboro, 477 F.3d 807, 827 (6th Cir. 2007).

        At 3:13 a.m. on August 3, 2019, a call was placed to 911.     (ECF No. 62, Exhibit

 F).   The caller does not speak to the 911 operator, but instead is heard arguing with a

 man who she orders to “get the fuck up out of here right now.”        The pair continue to

 argue and the woman again tells the man to “get the fuck up out of here and go sleep in

 the hallway.”   The connection is then terminated.    Officers are then dispatched to 756

 Richmond Street.    Defendants Brown and Pierson arrive at this location, a two-story
                                         5
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1007 Filed 06/02/21 Page 6 of 17




 building with four apartments.      Brown and Pierson were both wearing body cameras

 and their activities, including their encounter with Plaintiff, was recorded.        (ECF No.

 62, Exhibit F).

       Pierson arrived at this location first and saw lights on inside one of the

 apartments.    Pierson knocked on an exterior door, but the occupants refused to answer

 the door.   Pierson and Brown then proceeded to an interior area of the building

 containing entrances to the various apartments.     Upon entering this area, Defendants

 observed Plaintiff laying down in the hallway appearing to be asleep.            Brown and

 Pierson both thought that Plaintiff could possibly have been the man that the 911 caller

 was ordering to exit her apartment.    Accordingly, the officers identified themselves and

 began to speak with Plaintiff.   The conversation between Plaintiff and Defendants, as

 depicted on Defendants’ body cameras, was as follows:

       Brown:        What’s up man?

       Plaintiff:    I was, I was just . . . a friend of mine stays downstairs.   I
                     was just sitting here.

       Pierson:      Are they fighting tonight?

       Plaintiff:    No.   I don’t know.

       Brown:        Which apartment does your friend stay in?

       Plaintiff:    Uh, downstairs.

       Brown:        Okay, do you know which one it is?    On the right?   On the
                     left?

       Plaintiff:    Bottom right.

       Brown:        Okay.   What, you don’t live there?
                                            6
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1008 Filed 06/02/21 Page 7 of 17




      Plaintiff:   No.   I just stay there – I don’t stay there.

      Pierson:     So why are you staying up here?

      Plaintiff:   I was just . . . I just went down there because they were
                   yelling and fighting.

      Brown:       What’s your name?

      Plaintiff:   Mike.

      Brown:       Is that short for Michael?

                   [Plaintiff begins putting on his shoes]

      Plaintiff:   Yeah.   What happened?       Is there a problem here?

      Brown:       We got called here because someone was fighting, so we
                   just want to make sure –

      Plaintiff:   Oh no, no, that wasn’t me.

      Brown:       Where do you stay at?

      Plaintiff:   Oh, I’m right down by Seventh.

      Brown:       You’re what?

      Plaintiff:   Seventh.

      Brown:       Seventh and what, Alpine?

      Plaintiff:   Yeah.

      Brown:       Okay.

                   [Plaintiff begins to stand up]

      Brown:       So, your first name’s Michael?    Hey, just stay where you’re
                   at, man.

      Plaintiff:   What’s going on, sir?

                                            7
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1009 Filed 06/02/21 Page 8 of 17




       Brown:         I’m just asking you your name right now. You’re sleeping
                      in the hallway of an apartment you don’t live in.

       Plaintiff:     I mean . . . downstairs.   This is their place and stuff.

       Pierson:       Can you get them to come to the door then?

       Plaintiff:     Yeah, yeah, yeah, yeah.

       Brown:         Hang on. Hang on for me.        Let me get your name first,
                      then we can do that, okay?

       At this point, Plaintiff stands up and begins to walk away from Officer Brown who

 attempts to restrain Plaintiff by the arm. Plaintiff resists Brown’s action, however, and

 fled out of the building.    Contrary to Defendants’ arguments, Plaintiff was, in fact,

 seized for Fourth Amendment purposes the moment Defendant Brown attempted to

 restrain Plaintiff by the arm.   See, e.g., California v. Hodari D., 499 U.S. 621, 626 (1991)

 (recognizing that a person is seized for Fourth Amendment purposes where an officer

 uses an “application of physical force to restrain movement, even when it is ultimately

 unsuccessful”).    The question, therefore, is whether this seizure of Plaintiff was lawful.

       Defendants’ decision to approach Plaintiff and briefly question him was justified

 under the circumstances. Defendants were aware that somebody in the building had

 called 911 during which the caller could be heard arguing with a man and ordering him

 to get out of her apartment.       Shortly thereafter, Defendants encountered Plaintiff

 loitering in a hallway outside of the apartment from which the 911 call was made.

 Defendants’ questioning of Plaintiff was brief and intended to determine if Plaintiff had

 permission to lay in the hallway of a private residence or whether he was instead

 involved with or had knowledge of the circumstances giving rise to the 911 call.     In this
                                            8
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1010 Filed 06/02/21 Page 9 of 17




 respect, Plaintiff acknowledged that he had recently exited one of the building’s

 apartments because there was a fight taking place.

       Plaintiff, however, rather than cooperate and provide his name as lawfully

 requested, decided to obstruct Brown’s investigative efforts.    At that point, Defendants

 possessed probable cause to arrest Plaintiff for violation of Michigan Compiled Laws

 § 750.81d(1).   See, e.g., Schreiber v. Moe, 596 F.3d 323, 334 (6th Cir. 2010) (“in Michigan,

 one can be convicted under [Michigan Compiled Laws] § 750.81d(1) simply for a ‘knowing

 failure to comply with a lawful command’”).

       Simply put, Defendants initial engagement with Plaintiff was lawful as part of

 their efforts to investigate the origins and circumstances surrounding the 911 call.

 Plaintiff’s subsequent refusal to comply with a lawful command by Defendant Brown, as

 part of his investigatory efforts related to the 911 call, constituted probable cause for

 Brown’s seizure of Plaintiff.        Accordingly, the undersigned recommends that

 Defendants Brown and Pierson are entitled to summary judgment on Plaintiff’s unlawful

 arrest claim.

 II.   Use of Excessive Force

       After disengaging from Defendant Brown, Plaintiff fled the building with

 Defendants Brown and Pierson in pursuit.      Plaintiff was tackled and detained by Brown

 following a brief chase.    Plaintiff alleges that Brown, by tackling him, violated his

 Fourth Amendment right to be free from excessive force.




                                               9
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1011 Filed 06/02/21 Page 10 of 17




        When making an arrest, the police “have the right to use some degree of physical

 coercion or threat thereof to effect it.”   Wright v. City of Euclid, Ohio, 962 F.3d 852, 865

 (6th Cir. 2020) (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).            To determine

 whether an officer’s use of force in effecting an arrest violated the Fourth Amendment,

 the Court must assess “whether the officers’ actions were objectively reasonable in light

 of the facts and circumstances confronting them, without regard to their underlying

 intent or motivation.”    Wright, 962 F.3d at 865 (quoting Graham, 490 U.S. at 397).

        When undertaking this analysis, three factors are relevant: (1) the severity of the

 crime in question; (2) whether the subject poses an immediate threat to the safety of the

 officers and others; and (3) whether he is actively resisting arrest or attempting to evade

 arrest by flight.   Wright, 962 F.3d at 865 (citations omitted).      Finally, the Court must

 undertake this analysis “judged from the perspective of a reasonable officer on the scene,

 rather than with the 20/20 vision of hindsight.”           Ibid. (citations omitted).     Even

 interpreted in Plaintiff’s favor, the evidence compels the conclusion that Defendants are

 entitled to summary judgment.

        Plaintiff refused to comply with Defendant Brown’s attempt to detain him,

 choosing instead to physically resist and run away.             Thus, Plaintiff was actively

 resisting arrest and attempting to flee.     See, e.g., Rudlaff v. Gillispie, 791 F.3d 638, 641-

 42 (6th Cir. 2015) (observing that “active resistance includes physically struggling with,

 threatening, or disobeying officers”).       When Plaintiff resisted arrest and fled from

 Defendants, not only had he committed the crime of obstruction, there was also an open

 question whether Plaintiff was involved in a potential domestic violence incident.       Thus,
                                             10
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1012 Filed 06/02/21 Page 11 of 17




 Plaintiff potentially posed a threat to Defendants and others.

        As the videotape evidence also reveals, Defendants attempted to secure Plaintiff’s

 compliance through verbal commands to stop, but Plaintiff simply disregarded such.       As

 the Sixth Circuit has observed, “when a subject actively resists arrest, the police can use

 a taser (or a knee strike) to subdue him.”   Rudlaff, 791 F.3d at 642.    Here, Defendant

 Brown employed a much less forceful approach and simply tackled Plaintiff to gain his

 compliance after which he employed minimal force to Plaintiff so that he could secure

 Plaintiff in handcuffs without him fleeing yet again.    Plaintiff’s complaint that he was

 subjected to excessive force is belied by the video evidence and his lack of serious injury.

 No reasonable juror could conclude that Defendants’ actions violated Plaintiff’s Fourth

 Amendment rights.     Accordingly, the undersigned recommends that Defendants Brown

 and Pierson are entitled to summary judgment on Plaintiff’s excessive force claim.

 III.   Malicious Prosecution

        Following his arrest, Plaintiff was charged with resisting and obstructing

 Defendants Brown and Pierson contrary to Michigan Compiled Laws § 750.81d.            (ECF

 No. 62-13, PageID.642-45).       Plaintiff alleges that he was maliciously prosecuted in

 violation of his rights.   To prevail on a claim of malicious prosecution, Plaintiff must

 establish the following elements: (1) a criminal prosecution was initiated against

 Plaintiff and Defendants made, influenced, or participated in the decision to prosecute;

 (2) there was no probable cause for the criminal prosecution; (3) Plaintiff suffered a

 deprivation of liberty apart from the initial seizure; and (4) the criminal proceeding was

 resolved in Plaintiff’s favor.   See Jones v. Clark County, Kentucky, 959 F.3d 748, 756
                                              11
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1013 Filed 06/02/21 Page 12 of 17




 (6th Cir. 2020).     Plaintiff’s claim fails because he cannot demonstrate that Defendants

 participated in the decision to prosecute; nor can he establish the absence of probable

 cause.

          A.      Decision to Prosecute

          Plaintiff argues that Defendant Brown, by providing false testimony at his

 preliminary examination, participated in the decision to prosecute.              Specifically,

 Plaintiff argues that Brown falsely testified that Plaintiff became nervous when

 questioned about his identity.    Plaintiff argues that because this testimony was false and

 “obviously integral” to the decision to prosecute, Defendant Brown participated in the decision

 to prosecute for purposes of his malicious prosecution claim.          Plaintiff has failed to

 present any evidence that Defendants Pierson or Mead were involved in the decision to

 prosecute.

          To find that Defendant Brown participated in the decision to prosecute, Plaintiff

 must establish that Brown acted with “some kind of blameworthiness, something beyond

 mere negligence or innocent mistake.”       Johnson v. Moseley, 790 F.3d 649, 655 (6th Cir.

 2015).        Plaintiff must instead establish that Brown made “deliberate or reckless

 falsehoods” that resulted in Plaintiff’s “arrest and prosecution without probable cause.”

 Ibid. (“even false testimony is not actionable as malicious prosecution unless deliberate

 - i.e., given with knowledge of, or reckless disregard for, its falsity”).

          Even interpreting the evidence in Plaintiff favor, no reasonable juror could

 conclude that Defendant Brown’s testimony that Plaintiff acted nervous when

 questioned about his identity constituted a deliberate or reckless falsehood.        A review
                                           12
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1014 Filed 06/02/21 Page 13 of 17




 of the video evidence confirms that Plaintiff was, in fact, acting nervously and evasively

 throughout his brief encounter with Defendants.       Furthermore, contrary to Plaintiff’s

 argument, he was not prosecuted because he acted nervously.         Instead, Plaintiff was

 prosecuted because he resisted and obstructed Defendants as the video evidence plainly

 demonstrates.     Thus, Plaintiff cannot establish this element of his claim.

       B.       Probable Cause

       Under Michigan law, to convict an individual of resisting or obstructing a police

 officer, the prosecution must establish that the person (1) resisted or obstructed the

 officer and (2) the person knew or had reason to know that the person he resisted or

 obstructed was a police officer.   See, e.g., People v. Quinn, 853 N.W.2d 383, 388 (Mich.

 Ct. App. 2014).    Probable cause exists where the “facts and circumstances within the

 officer’s knowledge and of which she had reasonably trustworthy information are

 sufficient to warrant a prudent man in believing that the [individual] had committed or

 was committing an offense.”     Jones, 959 F.3d at 756-57.

       As already discussed, there existed probable cause to arrest Plaintiff for resisting

 and obstructing the moment Defendant Brown attempted to restrain Plaintiff.            By

 resisting Brown and then fleeing from Brown and Pierson, Plaintiff’s actions likewise

 constituted probable cause to charge Plaintiff with resisting and obstructing.   The video

 evidence clearly establishes probable cause for Plaintiff’s arrest and subsequent

 prosecution.    Accordingly, because Plaintiff cannot establish the elements of his claim,

 the undersigned recommends that Defendants Brown, Pierson, and Mead are entitled to

 summary judgment on Plaintiff’s malicious prosecution claim.
                                          13
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1015 Filed 06/02/21 Page 14 of 17




 IV.   Denial of Medical Treatment

       Plaintiff claims that his knee was injured during his arrest after which Defendant

 Mead denied his request for medical treatment.      While the Eighth Amendment does not

 apply to the treatment of arrestees or pretrial detainees, through the application of the

 Fourteenth Amendment’s Due Process Clause, they are “entitled to the same Eighth

 Amendment rights as are other inmates.”        Daniels v. Woodside, 396 F.3d 730, 735 (6th

 Cir. 2005).     The Eighth Amendment’s prohibition against cruel and unusual

 punishment protects against the unnecessary and wanton infliction of pain, the existence

 of which is evidenced by the “deliberate indifference” to an inmate’s “serious medical

 needs.”   Estelle v. Gamble, 429 U.S. 97, 104-06 (1976); Napier v. Madison County,

 Kentucky, 238 F.3d 739, 742 (6th Cir. 2001).

       The analysis by which Defendant’s conduct is evaluated consists of two-steps.

 First, the Court must determine, objectively, whether the alleged deprivation was

 sufficiently serious.     A “serious medical need,” sufficient to implicate the Eighth

 Amendment, is “one that has been diagnosed by a physician as mandating treatment or

 one that is so obvious that even a lay person would easily recognize the necessity for a

 doctor’s attention.”    Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008).

       If Plaintiff satisfies the objective component, he must then demonstrate that the

 defendant possessed a sufficiently culpable state of mind:

       a prison official cannot be found liable under the Eighth Amendment for
       denying an inmate humane conditions of confinement unless the official
       knows of and disregards an excessive risk to inmate health or safety; the
       official must both be aware of the facts from which the inference could be

                                              14
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1016 Filed 06/02/21 Page 15 of 17




        drawn that a substantial risk of serious harm exists, and he must also draw
        the inference.

 Id. at 837.

        In other words, Plaintiff “must present evidence from which a trier of fact could

 conclude ‘that the official was subjectively aware of the risk’ and ‘disregard[ed] that risk

 by failing to take reasonable measures to abate it.”     Greene v. Bowles, 361 F.3d 290, 294

 (6th Cir. 2004).   To satisfy this part of the analysis, Plaintiff must demonstrate that

 Defendant acted with “deliberateness tantamount to intent to punish.”              Miller v.

 Calhoun County, 408 F.3d 803, 813 (6th Cir. 2005).

        Photographs reveal that Plaintiff suffered nothing more than a minor abrasion to

 his left knee for which he received medical treatment at the Kent County Jail and later

 by the Michigan Department of Corrections.         (ECF No. 62, PageID.621-24, 630-40, 659-

 63).   There is no evidence suggesting that Plaintiff’s knee abrasion constituted a serious

 medical injury for constitutional purposes.     As courts recognize, “superficial” “cuts and

 abrasions” which are treatable with “over-the-counter-bandages or medications are not

 sufficiently serious to invoke the protection of the constitution.”   Senay v. Graham, 2019

 WL 2717985 at *4 (W.D. Ky., June 28, 2019) (collecting cases).           Because Plaintiff’s

 alleged injury was not sufficiently serious to implicate the Constitution, the undersigned

 recommends that Defendant Mead is entitled to summary judgment regarding Plaintiff’s

 denial of medical treatment claim.




                                               15
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1017 Filed 06/02/21 Page 16 of 17




 V.      Supervisory Liability

         Finally, Plaintiff alleges that Defendant Mead is vicariously liable, in his capacity

 as a supervisor, for the constitutional violations he suffered by Defendants Brown and

 Pierson.    To prevail on this claim, Plaintiff must establish that Defendant Mead either

 “encouraged” the violation of Plaintiff’s rights or “in some way directly participated in”

 such.   Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). Plaintiff’s claim fails because

 he cannot establish that his rights were violated during the incident in question.

 Accordingly, the undersigned recommends that Defendant Mead is entitled to summary

 judgment as to this claim.

                                       CONCLUSION

         For the reasons articulated herein, the undersigned recommends that Defendants’

 Motion for Summary Judgment (ECF No. 61) be granted and this action terminated.

 For the same reasons underlying this recommendation, the undersigned finds that an

 appeal of such would be frivolous. Coppedge v. United States, 369 U.S. 438, 445

 (1962). Accordingly, the undersigned further recommends that an appeal of this matter

 by Plaintiff would not be in good faith.




                                               16
Case 1:19-cv-00877-PLM-PJG ECF No. 71, PageID.1018 Filed 06/02/21 Page 17 of 17




       OBJECTIONS to this Report and Recommendation must be filed with the Clerk

 of Court within fourteen days of the date of service of this notice.           28 U.S.C.

   636(b)(1)(C).   Failure to file objections within the specified time waives the right to

 appeal the District Court s order.    See Thomas v. Arn, 474 U.S. 140 (1985); United

 States v. Walters, 638 F.2d 947 (6th Cir.1981).



                                                  Respectfully submitted,

 Date: June 2, 2021                               /s/ Phillip J. Green
                                                  PHILLIP J. GREEN
                                                  United States Magistrate Judge




                                             17
